People v Quintana (2015 NY Slip Op 07756)





People v Quintana


2015 NY Slip Op 07756


Decided on October 22, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 22, 2015

Sweeny, J.P., Saxe, Richter, Gische, JJ.


4937/09 15941 15940

[*1] The People of the State of New York, Respondent,
vMario Quintana, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Katherine A. Gregory of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered May 31, 2013, convicting defendant, upon his plea of guilty, of criminal sexual act in the second degree, and sentencing him to a term of 10 years' probation, unanimously affirmed. Order, same court and Justice, entered on or about August 6, 2013, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). Defendant's lack of a sex crime history was adequately taken into account by the risk assessment instrument, and his claims that his advanced age and familial-like relationship with the child victim tend to minimize his risk of reoffending are unpersuasive (see People v McFarland, 120 AD3d 1121, 1122 [1st Dept 2014], lv denied 24 NY3d 1053 [2014]; People v Rodriguez, 67 AD3d 596, 597 [1st Dept 2009], lv denied 15 NY3d 706 [2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 22, 2015
CLERK